Citation Nr: 0820475	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  05-28 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Boehm, Law Clerk




INTRODUCTION

The veteran had active military service from August 1946 to 
January 1948.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, in relevant part, granted the veteran's claim 
for service connection for bilateral hearing loss and 
assigned an initial noncompensable (i.e., 0 percent) rating 
retroactively effective from March 8, 2004, the date of 
receipt of his claim.  He wants a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In June 2008, the Board advanced this case on the docket 
(AOD) because of the veteran's age.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by Level IV hearing acuity in his right ear and 
Level II in his left ear. 


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating 
for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, Diagnostic Code (DC) 
6100 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in May 2004, the 
RO advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing.  38 U.S.C.A. 
§ 5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

It equally deserves mentioning that the RO issued that May 
2004 VCAA notice letter prior to initially adjudicating the 
veteran's claim in September 2004, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  As well, that May 2004 VCAA letter 
specifically asked that he provide any evidence in his 
possession pertaining to his claim, keeping in mind that his 
claim initially arose in the context of him trying to 
establish his underlying entitlement to service connection 
(since granted).  Id., at 120-21.

A more recent March 2007 letter also informed the veteran of 
both the downstream disability rating and effective date 
elements of his claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  See, too, Goodwin v. Peake, 
No. 05-876 (U.S. Vet. App. May 19, 2008) (citing Dingess and 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007), and indicating 
that where a claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to any 
downstream elements.  "[O]nce a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated."  Dingess, 19 Vet. App. at 490.  
Thereafter, once a notice of disagreement (NOD) has been 
filed, the notice requirements of 38 U.S.C. §§ 5104 and 7105 
control as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream elements 
....")

Here, if there even arguably is any deficiency in the notice 
to the veteran or the timing of the notice it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  Sanders v. Nicholson, 487 
F.3d 881 (2007), petition for cert. filed, No. 07-1209 (S. 
Ct. Mar. 21, 2008).

And as for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA medical records, and the 
reports of his VA examinations, including the report of his 
most recent March 2007 VA compensation examination to assess 
the severity of his bilateral hearing loss.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  It also deserves mentioning 
that, on his March 2006 VCAA Notice Response form, and again 
when responding in March 2007 to the supplemental statement 
of the case (SSOC), the veteran indicated he had no other 
information or evidence to submit.  He therefore requested 
that his claim be decided as soon as possible.  And as there 
is no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  


Whether the Veteran is Entitled to an Initial Compensable 
Rating for his Bilateral Hearing Loss

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability is 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  And as 
already alluded to, if, as here, there is disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based upon the facts found.  That is to say, 
VA may "stage" the rating to compensate the veteran for times 
since the effective date of his award when his disability may 
have been more severe than at others.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).



Evaluations of bilateral hearing loss range from 
noncompensable (0 percent) to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for 
Hearing Impairment), the percentage evaluation is determined 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  38 
C.F.R. § 4.85(e).

The veteran asserts that he is entitled to a higher initial 
rating for his service-connected bilateral hearing loss, 
currently evaluated as non-compensable under 38 C.F.R. § 
4.85, DC 6100 (2007).



In connection with his original claim of service connection 
for bilateral hearing loss, the veteran was afforded a VA 
audiology examination in July 2004.  At that time, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
25
50
55
70
LEFT
--
20
45
50
60

The average puretone threshold was 50 in the right ear and 44 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and 96 
percent in the left ear.  The results were interpreted as 
"veteran has hearing within normal limits through 1000 Hz, 
sloping to a mild to severe sensorineural to a mild to 
moderately severe sensorineural hearing loss with a slight 
recovery at the 8000 Hz in the left ear."

Applying the results of that July 2004 VA examination to 
Table VI yields a Roman numeral value of II for the right ear 
and I for the left ear.  And using Table VII, this in turn 
correlates to a noncompensable rating.

The veteran more recently had another VA audiological 
evaluation in March 2007.  His puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
45
60
65
75
LEFT
--
45
55
60
70

The average puretone threshold was 61.25 in the right ear and 
57.5 in the left ear.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and 96 
percent in the left ear.  The results were interpreted as 
bilateral sensorineural hearing loss, moderate to severe.  

Applying the results of the March 2007 VA examination to 
Table VI yields a Roman numeral value of IV for the right ear 
and II for the left ear.  Applying these values to Table VII, 
the Board finds that the veteran's hearing loss is evaluated 
as noncompensable.

In short, based on the results of both the July 2004 and more 
recent March 2007 VA examinations, a compensable rating is 
not warranted.  Moreover, the veteran does not have the 
exceptional patterns of hearing impairment contemplated by 
38 C.F.R. § 4.86(a) and (b) to warrant application of this 
regulation

The Board reiterates that disability ratings for hearing 
impairment are derived by a mechanical - meaning 
nondiscretionary, application of the numeric designations 
assigned after audiological evaluations are rendered.  
Lendenmann, 3 Vet. App. at 349.  Therefore, for the reasons 
and bases discussed, the Board finds that the preponderance 
of the evidence is against the veteran's claim for a 
compensable rating for his bilateral hearing loss disability, 
and there is no doubt to be resolved in his favor concerning 
this.  See Gilbert, 1 Vet. App. at 55.  Accordingly, the 
appeal is denied.

Additionally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case to the 
Compensation and Pension Service for 
extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The 
Board finds no evidence that the veteran's disability 
markedly interferes with his ability to work, meaning above 
and beyond that contemplated by his schedular rating.  See, 
too, 38 C.F.R. § 4.1 indicating that, generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Furthermore, there is 
no evidence of any other exceptional or unusual 
circumstances, such as frequent hospitalizations, to suggest 
he is not adequately compensated for his disability by the 
regular rating schedule.  VAOPGCPREC 6-96.  His evaluation 
and treatment has been solely on an outpatient basis, not as 
an inpatient.


ORDER

The claim for an initial compensable rating for bilateral 
hearing loss is denied.




____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


